  Case 17-01736         Doc 54     Filed 03/05/19 Entered 03/05/19 11:35:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01736
         CARLA CHERIE MARSHALL
         KIMBER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2017.

         2) The plan was confirmed on 08/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-01736        Doc 54       Filed 03/05/19 Entered 03/05/19 11:35:32                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $15,400.00
       Less amount refunded to debtor                          $1,750.00

NET RECEIPTS:                                                                                    $13,650.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $608.30
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,608.30

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                Unsecured            NA       1,284.70         1,284.70           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,572.00       2,596.43         2,596.43           0.00        0.00
CITY OF MARKHAM                  Unsecured         150.00           NA               NA            0.00        0.00
COMCAST                          Unsecured         477.00           NA               NA            0.00        0.00
CREDIT ONE BANK                  Unsecured           0.00           NA               NA            0.00        0.00
FRANKLIN AMERICAN MTG            Unsecured           0.00           NA               NA            0.00        0.00
GLOBAL LENDING SERVICES          Unsecured     18,694.00     18,694.86        18,694.86            0.00        0.00
ILLINOIS LENDING CORP            Unsecured         800.00      1,142.96         1,142.96           0.00        0.00
ISAC                             Unsecured      1,115.00            NA               NA            0.00        0.00
ISAC                             Unsecured      1,659.00            NA               NA            0.00        0.00
ISAC                             Unsecured      2,219.00            NA               NA            0.00        0.00
ISAC                             Unsecured      2,938.00            NA               NA            0.00        0.00
ISAC                             Unsecured      3,347.00            NA               NA            0.00        0.00
ISAC                             Unsecured      4,463.00            NA               NA            0.00        0.00
ISAC                             Unsecured      2,939.00            NA               NA            0.00        0.00
ISAC                             Unsecured      5,701.00     24,127.70        24,127.70            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      8,316.00            NA            308.99           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       15,925.00     24,549.99        24,241.00       6,603.17    2,438.53
LVNV FUNDING                     Unsecured         954.00      1,360.26         1,360.26           0.00        0.00
MIDLAND FUNDING                  Unsecured           0.00        251.15           251.15           0.00        0.00
PENNYMAC LOAN SERVICES LLC       Unsecured            NA            NA               NA            0.00        0.00
PENNYMAC LOAN SERVICES LLC       Secured              NA     30,641.66              0.00           0.00        0.00
PENNYMAC LOAN SERVICES LLC       Secured      117,760.00    107,993.94              0.00           0.00        0.00
Secretary of State               Unsecured           0.00           NA               NA            0.00        0.00
SPRINT NEXTEL                    Unsecured         742.00           NA               NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         750.00    10,572.90        10,572.90            0.00        0.00
SYNCHRONY BANK                   Unsecured         339.00           NA               NA            0.00        0.00
SYNCHRONY BANK                   Unsecured         251.00           NA               NA            0.00        0.00
VERIZON                          Unsecured         374.00           NA               NA            0.00        0.00
VILLAGE OF CRESTWOOD             Unsecured         200.00           NA               NA            0.00        0.00
VILLAGE OF LOMBARD               Unsecured         100.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-01736          Doc 54     Filed 03/05/19 Entered 03/05/19 11:35:32                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
VILLAGE OF MIDLOTHIAN            Unsecured           0.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                           $24,241.00          $6,603.17              $2,438.53
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                          $24,241.00          $6,603.17              $2,438.53

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $60,339.95                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $4,608.30
       Disbursements to Creditors                              $9,041.70

TOTAL DISBURSEMENTS :                                                                         $13,650.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-01736         Doc 54      Filed 03/05/19 Entered 03/05/19 11:35:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
